1    FEINBERG DAY KRAMER ALBERTI                 QUINN EMANUEL URQUHART &
2    LIM TONKOVICH & BELLOLI LLP                 SULLIVAN LLP
     Robert F. Kramer (SBN 181706)               Zachariah Summers (SBN 255284)
3    rkramer@feinday.com                         zachsummers@quinnemanuel.com
4    1600 El Camino Real, Suite 280              Miles D. Freeman (SBN 299302)
     Menlo Park, CA 94025                        milesfreeman@quinnemanuel.com
5    Telephone: (650) 618-4360                   865 S. Figueroa St., 10th Floor
6    Facsimile: (650) 618-4368                   Los Angeles, California 90017
                                                 Telephone: (213) 443-3000
7    Attorneys for Plaintiff                     Facsimile: (213) 443-3100
8    Polaris PowerLED Technologies, LLC
                                                 Attorneys for Defendant
9                                                 VIZIO, Inc.
     MARK A. SAMUELS (S.B. #107026)
10   msamuels@omm.com
     O’MELVENY & MYERS LLP
11
     400 South Hope Street
12   18ᵗʰ Floor
13   Los Angeles, California 90071-2899
     Telephone: +1 213 430 6000
14   Facsimile: +1 213 430 6407
15
     Attorneys for Non-Party
16   Top Victory Investments Ltd.
17
     [Complete Counsel for Both Parties Listed
18   Following Signature Page]
19                      UNITED STATES DISTRICT COURT
20                     CENTRAL DISTRICT OF CALIFORNIA
21   POLARIS POWERLED                            Case No. 8:18-CV-01571-JVS (DFMx)
     TECHNOLOGIES, LLC,
22                                               STIPULATED SUPPLEMENTAL
                       Plaintiff,                PROTECTIVE ORDER FOR TPV
23                                               CONFIDENTIAL INFORMATION
           v.
24
     VIZIO, INC.,
25
                       Defendant.
26
27
28
                                                        SUPPL. PROTECTIVE ORDER FOR
                                                              TPV CONFIDENTIAL INFO.
                                                        CASE NO. 8:18-CV-01571-JVS-DFM
1          WHEREAS, prior to the disclosure in this matter of its confidential
2    information, non-party Top Victory Investments, Ltd. (“TPV”) seeks protections in
3    addition to those set forth in the Stipulated Protective Order previously stipulated to
4    by the Parties and entered by the Court. [Dkt. No. 56 (the “Protective Order”)]
5          THEREFORE, it is hereby stipulated among the Parties and ORDERED
6    pursuant to Fed. R. Civ. P. 26(c) that:
7    A.    Scope
8          1.      Pursuant to Paragraph 11(a) of the Stipulated Protective Order, this
9    Supplemental Protective Order sets forth additional restrictions governing the
10   disclosure of Protected Material that constitutes or includes confidential or
11   proprietary information or trade secrets of TPV or in TPV’s possession (“TPV
12   Protected Material”).
13         2.      Except as supplemented or amended herein, the provisions of the
14   Protective Order will apply to TPV Protected Material. In the event of a conflict
15   between the Protective Order and this Supplemental Protective Order, the terms of
16   this Supplemental Protective Order will govern.
17         3.      Except as expressly stated otherwise, all terms used in this
18   Supplemental Protective Order have the same meaning as used in the Protective
19   Order.
20   B.    Designation of TPV Protected Material
21         4.      In supplementation to Paragraph 5 of the Protective Order:
22                 (a)   A Producing Party must designate TPV Protected Material as
23   “TPV HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” or “TPV
24   HIGHLY CONFIDENTIAL - SOURCE CODE.” The respective protections
25   provided in the Protective Order for materials designated “HIGHLY
26   CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “HIGHLY
27   CONFIDENTIAL – SOURCE CODE” shall apply, as amended by this
28   Supplemental Protective Order to TPV Protected Material.
                                                         SUPPL. PROTECTIVE ORDER FOR
                                               -2-             TPV CONFIDENTIAL INFO.
                                                         CASE NO. 8:18-CV-01571-JVS-DFM
1                 (b)   Any portion of a transcript relating to TPV Protected Material
2    shall be deemed “TPV HIGHLY CONFIDENTIAL - SOURCE CODE.” If a Party
3    desires to modify that classification, it must provide a copy of the relevant portion
4    of the transcript to TPV. Paragraph 6.2 of the Protective Order will govern any such
5    requests.
6    C.    Inspection of TPV Source Code
7          5.     In supplementation to Paragraph 9(c) of the Protective Order:
8          TPV agrees that TPV Source Code will be made available for inspection at
9    the Los Angeles office of O’Melveny & Myers. Polaris requests that the TPV
10   Source Code be made available at the San Francisco office of O’Melveny & Myers,
11   and there is a disagreement about this, as TPV refuses to do so. Polaris reserves the
12   right to raise this issue as to location with the Court for resolution. The TPV
13   Source Code shall be made available for inspection on a secured computer in a
14   secured room without Internet access or network access to other computers, and the
15   Receiving Party shall not copy, remove, or otherwise transfer any portion of the
16   TPV Source Code onto any recordable media or recordable device. TPV may
17   visually monitor the activities of the Receiving Party’s representatives during any
18   source code review, but only to ensure that there is no unauthorized recording,
19   copying, or transmission of the TPV Source Code, and this will be arranged in a
20   manner that counsel and their expert witness may confer confidentially and without
21   being overheard by TPV counsel or representatives.
22   D.    Additional Restrictions Concerning the Handling of TPV Source Code
23         6.     Where TPV is not the Producing Party, any request by a Receiving
24   Party for printouts of TPV Source Code pursuant to Paragraph 9(d) of the
25   Protective Order, must be immediately on the same day the request is made,
26   forwarded by email to counsel for TPV. On receipt of such request, TPV shall then
27   have the rights of a “Producing Party” under that paragraph to object to the request.
28
                                                         SUPPL. PROTECTIVE ORDER FOR
                                              -3-              TPV CONFIDENTIAL INFO.
                                                         CASE NO. 8:18-CV-01571-JVS-DFM
1           7.    The printed copy sets of TPV Source Code must be kept at all times in
2    the offices of Outside Counsel of the Receiving Party and one printed copy set may
3    be kept at the offices of the Receiving Party’s outside consultants or experts. On
4    request by a Receiving Party, TPV will work with the Receiving Party to identify
5    one or more offices of Outside Counsel of the Receiving Party that could host
6    printed copy sets.
7           8.    Items designated as “TPV HIGHLY CONFIDENTIAL - SOURCE
8    CODE” may be transported only by hand by a person authorized to have access
9    under Paragraph 7.3 of the Protective Order or may be shipped by courier, such as
10   Federal Express or UPS, provided that it is shipped with a secure tracking number.
11   If an authorized person is taking that material on a flight, it must be carried on the
12   plane and may not be checked.
13   E.     Other Provisions
14          9.    A Receiving Party that wants to file or otherwise submit TPV
15   Designated Material must file the materials under seal and must immediately notify
16   TPV.
17          IT IS SO STIPULATED, through Counsel of Record.
18
19   IT IS ORDERED that the forgoing Agreement is approved.
20
21   Dated: November 20, 2019
                                                   Honorable Douglas F. McCormick
22                                                 United States Magistrate Judge
23
24
25
26
27
28
                                                          SUPPL. PROTECTIVE ORDER FOR
                                               -4-              TPV CONFIDENTIAL INFO.
                                                          CASE NO. 8:18-CV-01571-JVS-DFM
1
     Dated: November 15, 2019                  FEINBERG DAY KRAMER ALBERTI
2                                              LIM TONKOVICH & BELLOLI LLP
3
                                               By: /s/ Robert F. Kramer
4
                                               Attorneys for Plaintiff
5                                              Polaris PowerLED Technologies, LLC
6
7
     Dated: November 15, 2019                  QUINN EMANUEL URQUHART &
8                                              SULLIVAN LLP
9                                              By: /s/ Miles D. Freeman
10                                             Attorneys for Defendant
                                               VIZIO, INC.
11
12   Dated: November 15, 2019                  O’MELVENY & MYERS LLP
13
                                               BY: /s/ Brian M. Berliner
14                                                 Brian M. Berliner
15                                             Counsel for Non-Party Top Victory
                                               Investments Ltd.
16
17
18   All other signatories listed, and on whose behalf the filing is submitted, concur in
19   the filing’s content and have authorized the filing.
20
     Additional Counsel for Plaintiff:
21
     FEINBERG DAY KRAMER ALBERTI
22
     LIM TONKOVICH & BELLOLI LLP
23
     Robert F. Kramer (SBN 181706)
24
     rkramer@feinday.com
25   M. Elizabeth Day (SBN 177125)
     eday@feinday.com
26
     David Alberti (SBN 220625)
27   dalberti@feinday.com
28   Russell S. Tonkovich (SBN 233280)
                                                            SUPPL. PROTECTIVE ORDER FOR
                                              -5-                 TPV CONFIDENTIAL INFO.
                                                            CASE NO. 8:18-CV-01571-JVS-DFM
1    rtonkovich@feinday.com
2    Marc Belloli (SBN 244290)
     mbelloli@feinday.com
3    Nicholas V. Martini (SBN 237687)
4    nmartini@feinday.com
     Kate E. Hart (SBN 275121)
5    khart@feinday.com
6    Aidan Brewster (SBN 319691)
     abrewster@feinday.com
7    1600 El Camino Real, Suite 280
     Menlo Park, CA 94025
8
     Telephone: (650) 618-4360
9    Facsimile: (650) 618-4368
10
     Attorneys for Plaintiff
11   Polaris PowerLED Technologies, LLC
12   Additional Counsel for Defendant:
13   QUINN EMANUEL URQUHART &
14   SULLIVAN LLP
15   Raymond N. Nimrod (pro hac vice)
16   raynimrod@quinnemanuel.com
     Richard W. Erwine (pro hac vice)
17   richarderwine@quinnemanuel.com
18   51 Madison Ave., 22nd Floor
     New York, NY 10010
19   Telephone: (212) 849-7000
20   Facsimile: (212) 849-7100
21   Zachariah Summers (SBN 255284)
22   zachsummers@quinnemanuel.com
     Miles D. Freeman (SBN 299302)
23   milesfreeman@quinnemanuel.com
24   865 S. Figueroa St., 10th Floor
     Los Angeles, California 90017
25   Telephone: (213) 443-3000
26   Facsimile: (213) 443-3100
27
     Attorneys for Defendant
28   VIZIO, Inc.
                                                SUPPL. PROTECTIVE ORDER FOR
                                          -6-         TPV CONFIDENTIAL INFO.
                                                CASE NO. 8:18-CV-01571-JVS-DFM
1    Additional Counsel for Non-Party Top Victory Investments Ltd.:
2
     O’MELVENY & MYERS LLP
3
     MARK A. SAMUELS (S.B. #107026)
4    msamuels@omm.com
5    BRIAN M. BERLINER (S.B. #156732)
     bberliner@omm.com
6    ANTHONY G. BEASLEY (S.B. #307511)
7    tbeasley@omm.com
     O’MELVENY & MYERS LLP
8    400 South Hope Street
9    18ᵗʰ Floor
     Los Angeles, California 90071-2899
10   Telephone: +1 213 430 6000
11   Facsimile: +1 213 430 6407

12   Attorneys for Non-Party
     Top Victory Investments Ltd.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     SUPPL. PROTECTIVE ORDER FOR
                                           -7-             TPV CONFIDENTIAL INFO.
                                                     CASE NO. 8:18-CV-01571-JVS-DFM
1
2                                         Exhibit A

3                   CERTIFICATION OF OUTSIDE CONSULTANT
                       REGARDING PROTECTIVE ORDER
4
     I, ___________________________, state:
5
6    1.    I have read the Supplemental Protective Order for TPV Confidential

7    Information and understand and will abide by its terms.
8
     2.    I state under penalty of perjury under the laws of the United States that the
9
10   foregoing is true and correct.
11
12
     Executed on _________________, 20__.             _____________________________
13                                                    Signature
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        SUPPL. PROTECTIVE ORDER FOR
                                             -8-              TPV CONFIDENTIAL INFO.
                                                        CASE NO. 8:18-CV-01571-JVS-DFM
